

113 S1820 RS: Responsible Use of Taxpayer Dollars for Portraits Act of 2013
U.S. Senate
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 486113th CONGRESS2d SessionS. 1820[Report No. 113–217]IN THE SENATE OF THE UNITED STATESDecember 12 (legislative day, December 11), 2013Mrs. Shaheen (for herself, Mr. Coburn, Mrs. Fischer, Ms. Ayotte, and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJuly 23, 2014Reported by Mr. Carper, without amendmentA BILLTo prohibit the use of Federal funds for the costs of
		  official portraits of Members of Congress, heads of executive agencies, and
		  heads of agencies and offices of the legislative branch.1.Short titleThis Act may be cited as the
			 Responsible Use of Taxpayer Dollars
			 for Portraits Act of 2013.2.Prohibition on use of
			 funds for official portraits(a)DefinitionsIn
			 this section—(1)the term
			 executive agency has the meaning given the term in section 133 of
			 title 41, United States Code;(2)the term
			 Member of Congress includes a Delegate or Resident Commissioner to
			 Congress; and(3)the term
			 portrait means a painting.(b)Prohibition(1)In
			 generalExcept as provided in paragraph (2), no Federal funds may
			 be used to pay for the production of a portrait of—(A)a Member of
			 Congress;(B)the head of an
			 executive agency; or(C)the head of an
			 agency or office of the legislative branch.(2)Individuals in
			 line of succession to presidencyNot more than $20,000 in Federal
			 funds may be used to pay for the production of a portrait of an individual
			 who
			 is in the line of succession to the Presidency under subsection (a), (b),
			 or
			 (d) of section 19 of title 3, United States Code.(c)Rules of
			 constructionNothing in this Act shall be construed to
			 prohibit—(1)the use of
			 Federal funds to publicly display a portrait of an individual described in
			 subsection (b)(1); or(2)the use of funds
			 other than Federal funds to produce a portrait of an individual described
			 in
			 subsection (b)(1), including, in the case of a portrait of an individual
			 described in subsection (b)(2), the use of funds other than Federal funds
			 to
			 pay the entire cost of producing the portrait or the portion of the cost
			 that
			 exceeds $20,000, if any.July 23, 2014Reported  without amendment